CANTY, J.
I dissent from the foregoing opinion so far as it holds that the verdict is excessive. The uncontradicted evidence shows that plaintiff is, and for 15 years has been, a contractor of brickwork in the construction of buildings, and has been doing a business of from $50,000 to $250,000 per year. There was ample evidence from which the jury were justified in finding that the slanderous words ■complained of were intended to injure, and did injure, plaintiff in Ms said business, and that defendant had repeatedly uttered and published these slanders for the purpose and with the intent of so injuring plaintiff in Ms business. It is impossible to determine the exact amount of this injury; but, where the business was so large, the jury were justified in finding that the damage amounted to $5,000.
The opinion of the majority holds that defendant did not intend to charge plaintiff with the commission of a crime. The three witnesses for plaintiff who heard the slander uttered knew the parties, had previous information concerning the controversy between them, and did not understand that defendant intended to charge plaintiff with actual theft or robbery. For this reason the majority hold that it should be presumed that none of the many strangers who must have heard the slander uttered understood the defendant to mean what he said, or to charge the commission of a crime. The plaintiff testified that he was at his work, constructing a certain bank building, when defendant came along and uttered this slander; that, during the altercation which followed, there must have been about 1,000 people present, and defendant repeated the charge several times. The witness Clayton testified: “We were just going to •start away. * * * Johnson came along, and shook hands with me, and looked around to Mr. Fredrickson, and said, ‘I don’t shake hands with a damned robber like you.’ He said that to Fredrickson. That was the first conversation between these men. We walked .along, and Johnson followed. He walked by the side of Fredrick-son, and kept talking with him. When we got to the corner of the old National Bank building, Johnson began to talk pretty loud, «calling plaintiff a thief and liar and robber, and brought up about *345Dennis and Fredrickson trying to rob Mm. * * * Johnson be-' gan to talk louder, and was drawing other people’s attention. A good many people were congregated there. I stood on the sidewalk opposite the Collom block a few minutes. The phrases ‘thief’ and ‘robber’ were repeated by defendant several times. * * * After we came on the other side of the street, and before we got as far as the Rochester block, he talked very loud there. You could hear him, I should judge, across the street.” The witness Voght testified: “I drove up Hennepin, and got as far as the G-lobe building, when there was a crowd opposite. I looked over, and saw Fredrickson amongst the rest. * * * There were several men around when I arrived. I don’t think there were 1,000. They were gathered the same as any noise or disturbance would create on the street. I hitched my horse, and went over and listened to the altercation. It lasted ten minutes, I should think. After the conversation ended, the crowd scattered.” He also testified that during the altercation he heard defendant call plaintiff a “thief” and “robber.” The defendant does not dispute the evidence that he and plaintiff were surrounded by a crowd, during a part of the altercation. Under these circumstances, I certainly am not ready to hold, as a question of law, that defendant did not intend to charge plaintiff with the commission of a crime, or to hold that none of the crowd understood him so to charge. This court should not hold that the jury had no right to find that defendant intended the necessary consequence of his own acts. In the presence of a crowd, he charged plaintiff with being a thief and a robber. On their face, the words were not ambiguous, but had a plain, unequivocal meaning. To those who knew the circumstances the words had a different meaning, but a meaning none the less actionable. Defendant attempts to defend on the ground that he charged plaintiff with dishonesty in his business, and that several who heard the charge so understood it. This only increases the amount of substantial compensatory damages which plaintiff is entitled to recover. His business was large, and in its nature very susceptible to injury from such slanders, especially when uttered by a responsible person. Words which impute to the plaintiff fraud or dishonesty in his trade, profession, or business, even though not charging him with the commission of a crime, are actionable, without proof of special damage.- Odgers, Libel, 72-80.
In my opinion, the verdict is not excessive. •